USCA4 Appeal: 22-2023      Doc: 9         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-2023


        In re: RALPH CHIDI JARPA, a/k/a Chilly, a/k/a Don Chilly,

                            Petitioner.



                        On Petition for Writ of Mandamus. (8:20-cr-00025-PX-5)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Ralph Chidi Jarpa, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2023       Doc: 9         Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Ralph C. Jarpa petitions for a writ of mandamus, alleging undue delay in his criminal

        trial. He seeks an order from this court directing the district court to dismiss his indictment

        due to the delay and to offer him bail. The present record does not reveal undue delay in

        the district court. Accordingly, we deny the petition for writ of mandamus. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                 PETITION DENIED




                                                      2